PALMIERI *, District Judge,
dissenting:
I respectfully dissent.
Since I believe that, as a matter of law, no fourth amendment violation or municipal negligence was responsible for the course of events underlying this litigation, I cannot join that portion of the court's opinion which reverses and remands certain aspects of plaintiff’s claim.
*7The recognition of a valid cause of action in Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985), does not in my opinion justify the majority’s view that it requires an inquiry by the district court as to whether the “seizure” of Dodd was reasonable. Garner bars the deliberate use of deadly force to seize an unarmed, fleeing, suspected felon. 471 U.S. 1, 11, 105 S.Ct. 1694, 1700, 85 L.Ed.2d 1 (1985). Here we are dealing with the inadvertent shooting of an already apprehended burglar during a struggle initiated by him in an attempt to disarm the arresting officer and after he had apparently surrendered. Nothing in Garner contemplates unintentional conduct, and the court below made an explicit finding that the police officer was not even negligent. I would therefore hold as a matter of law that the circumstances surrounding the arrest of Dodd, for which Larson had probable cause, did not constitute an unreasonable seizure under the fourth amendment. A remand of the § 1983 claim as to Larson would consequently be inappropriate.
If Dodd’s fourth amendment rights were not violated, the city cannot be held liable for a constitutional violation under 42 U.S.C. § 1983. As the Supreme Court recently stated, if the agent “inflicted no constitutional injury on [the victim], it is inconceivable that [the principal] could be liable” to the victim under § 1983. City of Los Angeles v. Heller, 475 U.S. 796, 106 S.Ct. 1571, 1573, 89 L.Ed.2d 806 (1986).
Additionally, I cannot agree with the majority’s suggestion that the city might be negligent under the Connecticut wrongful death law. Judge Blumenfeld’s careful evaluation of the facts makes it quite clear to me that he would not find the city negligent. On the basis of his factual conclusions, which I consider to be unassailable, it would take a quantum leap of the imagination to find a causal link between Larson’s police training under the auspices of the City of Norwich and the fatal accident which occurred during the nighttime arrest of a burglar caught in flagrante delicto.
I join the majority opinion only insofar as it affirms the dismissal of the wrongful death claim under state law as to Larson. I would affirm the judgment of the district court.
ON REARGUMENT
PALMIERI, District Judge:
Having heard reargument, we now conclude that the part of our earlier decision, Dodd v. City of Norwich, supra, p. 1 providing for a remand to the district court should be vacated and that the judgment of the district court should be affirmed in its entirety. We hold that, as a matter of law, no fourth amendment violation or municipal negligence was responsible for the course of events underlying this litigation. The discussion that follows assumes familiarity with our prior opinion.
In our earlier decision we remanded the case to the district court to consider whether Larson’s shooting of Dodd was an unreasonable seizure under the fourth amendment in accordance with Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985). The recognition of a valid cause of action in Garner, however, does not justify an inquiry by the district court as to whether the “seizure” of Dodd was reasonable. Garner bars the deliberate use of deadly force to seize an unarmed, fleeing, suspected felon. 471 U.S. at 11, 105 S.Ct. at 1701. Here we are dealing with the inadvertent shooting of an already apprehended burglar during a struggle initiated by him in an attempt to disarm the arresting officer and after he had apparently surrendered. Larson’s shooting of Dodd was not for the purpose of seizing him. The shooting was a pure accident. For all intents and purposes, the seizure of Dodd had already taken place by the time Larson placed a cuff on one of Dodd’s wrists. Larson did not act unreasonably in seizing Dodd in this fashion.
It makes little sense to apply a standard of reasonableness to an accident. If such a standard were applied, it could result in a fourth amendment violation based on simple negligence. The fourth amendment, however, only protects individuals against “unreasonable” seizures, not seizures con*8ducted in a “negligent” manner. The Supreme Court has not yet extended liability under the fourth amendment to include negligence claims. Only cases involving intentional conduct have been considered by the Supreme Court. Negligence, in fact, has been explicitly rejected as a basis for liability under the fourteenth amendment. See Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986); Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986). Larson, therefore, did not deprive Dodd of any constitutional rights in effectuating the arrest.
The original panel decision also held that the city can be held liable under Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), if police department training policy caused Dodd’s death, even if Larson was not negligent. We, therefore, remanded the section 1983 claim against the city for further consideration under Monell. This holding, however, is incompatible with the Supreme Court’s decision in City of Los Angeles v. Heller, 475 U.S. 796, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986). In that case, the Court stated: “if a defendant has suffered no constitutional injury at the hands of the individual police officer, the fact that the departmental regulations might have authorized the use of constitutionally excessive force is quite beside the point.” Id. 106 S.Ct. at 1573. Thus, since Larson did not violate Dodd’s fourth amendment rights, the city cannot be held liable for a constitutional violation under 42 U.S.C. § 1983. See also Swink v. City of Pagedale, 810 F.2d 791, 794-95 (8th Cir.1987) (following Heller).
Our original panel decision upheld the district court’s rejection of Dodd’s wrongful death claim on the grounds that Larson was not negligent in apprehending Dodd, but went on to hold that a wrongful death action may be maintained against the city for negligent adoption of the gun use policy. The problem with that analysis is that Larson followed the gun use policy to the letter. It has already been determined that Larson’s actions were not negligent and were, in fact, reasonable. Judge Blumenfeld specifically stated that “it was not negligent for the defendant to place his finger on the trigger while holding his gun.” The judge clearly did not believe Dodd’s expert who testified that this policy of keeping a gun in hand while attempting to handcuff a suspect was dangerous and contrary to the practice of most police departments. Because the district court has held that the procedure followed by Larson was reasonable, it follows that the city cannot be held liable in negligence for adopting it. Accordingly, this portion of the prior panel decision is vacated.
The decision of the district court is therefore affirmed in its entirety.

 District Judge of the Southern District of New York, sitting by designation.